DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              SHAWN KING,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1181

                         [September 23, 2021]

     Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; John Joseph Murphy,
III, Judge; L.T. Case Nos. 02-002255-CF-10A and 02-008508-CF-10A.

   Shawn King, Defuniak Springs, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

GROSS, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.